

115 HR 1452 IH: No Taxpayer Revenue Used to Monetize the Presidency Act of 2017
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1452IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Mr. Blumenauer introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 5, United States Code, to prohibit any payment for lodging and other travel expenses
			 by the Federal Government for any such expenses incurred at a hotel owned
			 or operated by the President.
	
 1.Short titleThis Act may be cited as the No Taxpayer Revenue Used to Monetize the Presidency Act of 2017 or the No TRUMP Act of 2017. 2.Limitation on payments for lodging and other travel expenses incurred at a hotel owned or operated by the President (a)In generalSubchapter IV of chapter 57 of title 5, United States Code, is amended by adding at the end the following:
				
					5762.Limitation on payments for subsistence expenses incurred at a hotel owned or operated by the
			 President
 (a)In generalNo amounts may be paid from the Treasury to pay directly or reimburse subsistence expenses under this chapter or any other provision of law for any amounts expended in a hotel or other establishment providing daily-rate accommodation that is owned or operated by the President or a relative of the President.
 (b)Relative definedIn this section, the term relative has the meaning given that term in section 3110(a)(3). . (b)Conforming amendmentThe table of sections for subchapter IV of chapter 57 of title 5, United States Code, is amended by adding at the end the following new item:
				
					
						5762. Limitation on payments for subsistence expenses incurred at a hotel owned or operated by the
			 President..
			